Clifford F. Brown, J.,
concurring. It is my view also that a motion for new trial attacking the granting of a summary judgment is a nullity, and therefore does not toll the time for filing the notice of appeal from the summary judgment. This is consistent with the rationale of our decisions in Pitts v. Dept. of Transportation (1981), 67 Ohio St. 2d 378; William W. Bond, Jr. and Assoc. v. Airway Development Corp. (1978), 54 Ohio St. 2d 363; and Kauder v. Kauder (1974), 38 Ohio St. 2d 265. See, generally, 4 Ohio Jurisprudence 3d 406, Appellate Review, Section 203.